United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3650
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                 Reggie Matthews

                     lllllllllllllllllllllThird Party - Appellant

                                          v.

   Randy Earl Caruthers; Montreal Lavar Smith; Ulysses Redd, Jr.; James Earl
                                 Hubbard, Jr.

                           lllllllllllllllllllll Defendants
                                   ____________

                    Appeal from United States District Court
              for the Eastern District of Missouri - Cape Girardeau
                                 ____________

                           Submitted: August 22, 2014
                             Filed: August 27, 2014
                                 ____________

Before BENTON, MELLOY, and SHEPHERD, Circuit Judges.
                          ____________

BENTON, Circuit Judge.
       Reggie A. Matthews—not a defendant in the underlying federal criminal
case—seeks a hearing to determine his interest in $412,900.00 seized from the trunk
of a car he was driving. The district court1 dismissed his petition for lack of standing
under 21 U.S.C. § 853(n)(3). United States v. Caruthers, 967 F. Supp. 2d 1286 (E.D.
Mo. 2013). Matthews appeals, arguing that the district court did not have jurisdiction
of the petition and that he has standing. Having jurisdiction under 18 U.S.C. § 1291,
this court affirms.

                                           I.

      An Arkansas state court issued an order transferring the money to the federal
government. Although the state court later set aside its order, the federal government
has custody of the money.

      Matthews challenges the district court’s jurisdiction, asserting that the
Arkansas state court has “primary jurisdiction” over the money. He argues, “It is
well-settled law that only one court may have jurisdiction over the res in an in rem
proceeding. Thus, the first court to obtain in rem jurisdiction maintains it to the
exclusion of all others whether that court be state or federal.”

       Matthews cites only in rem and civil forfeiture cases. This is a forfeiture
ancillary to a criminal case, so a federal court’s jurisdiction is in personam. United
States v. Bajakajian, 524 U.S. 321, 332 (1998) (“[Criminal forfeiture] descends not
from historic in rem forfeitures of guilty property, but from a different historical
tradition: that of in personam, criminal forfeitures.”). Matthews filed a petition in
federal court, subjecting himself to its in personam jurisdiction. See United States
v. Timley, 443 F.3d 615, 628 (8th Cir. 2006) (finding that after a state court transfers



      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
                                     -2-
money that becomes subject to an in personam criminal case, a federal court may
adjudicate the forfeiture.)

        Matthews emphasizes that the Arkansas court set aside its order and that the
state litigation is still pending. This has no effect on the federal criminal forfeiture.
See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 292 (2005)
(“[T]he pendency of an action in the state court is no bar to proceedings concerning
the same matter in the Federal court having jurisdiction.”) (citations omitted). A
federal criminal forfeiture determines a petitioner’s interest in property relative to the
federal government and other petitioners. See United States v. White, 675 F.3d 1073,
1077-78 (8th Cir. 2012) (explaining that under § 853(n), a petitioner attempts to
establish an interest in the forfeited property compared to the interests of the
government and other petitioners). The district court had jurisdiction of Matthews’s
petition.

                                           II.

       This court reviews de novo the dismissal of a forfeiture petition, assuming its
facts are true. White, 675 F.3d at 1077, citing Central Platte Natural Res. Dist. v.
U.S. Dept. of Agric., 643 F.3d 1142, 1148 (8th Cir. 2011). A petitioner must meet
the pleading requirements in § 853(n)(3):

      The petition shall be signed by the petitioner under penalty of
      perjury and shall set forth the nature and extent of the petitioner’s
      right, title, or interest in the property, the time and circumstances
      of the petitioner’s acquisition of the right, title or interest in the
      property, any additional facts supporting the petitioner’s claim,
      and the relief sought.

      The petitioner must state an interest that is legal, as opposed to equitable.
United States v. Timley, 507 F.3d 1125, 1129 (8th Cir. 2007). Without the


                                           -3-
information required by § 853(n)(3), courts cannot assess whether a petitioner asserts
a “legal interest” in forfeited property. See id. at 1130 n.2.

       Matthews’s petition states that his interest in the money is based on “his
possession of the property at the time of its seizure.” Aside from this statement—and
despite notice of the pleading requirements—Matthews does not explain the “nature
and extent” or “circumstances” of his possession, as required by § 853(n)(3). His
petition is statutorily insufficient and does not state a legal interest. See United States
v. Soreide, 461 F.3d 1351, 1355 (11th Cir. 2006) (“The petition must state the basis
for the third party's claim to any interest in the subject property.”). Cf. Mercado v.
U.S. Customs Serv., 873 F.2d 641, 645 (2d Cir. 1989) (“[A] naked claim of
possession . . . is not enough. There must be some indication that the claimant is in
fact a possessor . . . some indicia of reliability or substance to reduce the likelihood
of a false or frivolous claim.”); United States v. $321,470.00 in U.S. Currency, 874
F.2d 298, 304 (5th Cir. 1989) (“[A] courier carrying cash from an unknown owner to
an unknown recipient, resolute in his determination to give no explanation except that
he was asked to transport cash, the ideal mule for drug traffickers, must be prepared
to demonstrate that he has a lawful possessory interest. Unexplained naked
possession of a cash hoard . . . does not rise to the level of possessory interest
requisite for standing to attack the forfeiture proceeding.”). The district court
properly ruled that Matthews did not meet the statutory requirements.

                                  *******

       The judgment is affirmed.
                          _________________________




                                           -4-